 1

 2

 3

 4

 5

 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9
                              EASTERN DISTRICT OF CALIFORNIA
10
     ERIC FELIX, an individual, on behalf of        CASE NO. 1:19-cv-00312-AWI-JLT
11   himself and others similarly situated,
                                                    ORDER APPROVING NOTICE PACKET
12
                    PLAINTIFF,
                                                    (Doc. 33-1)
13
     V.
14
     WM. BOLTHOUSE FARMS, INC.; and
15
     DOES 1 thru 50, inclusive,
16                DEFENDANTS.

17

18           The parties have filed an amended notice packet (Doc. 33-1). Thus, the Court ORDERS:

19           1. The Court approves the Notice Packet filed on January 17, 2020 (Doc. 33-1).

20
     IT IS SO ORDERED.
21

22        Dated:   February 12, 2020                        /s/ Jennifer L. Thurston
                                                     UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
